Citation Nr: 0936199	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-09 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for multilevel 
degenerative disc disease of the lumbar spine, status post 
fracture of L4 vertebrae.

2.  Entitlement to service connection for a right hip 
disability as secondary to a lumbar spine disability.  

3.  Entitlement to service connection for a left hip 
disability as secondary to a lumbar spine disability.

4.  Entitlement to service connection for a right knee 
disability as secondary to a lumbar spine disability.  

5.  Entitlement to service connection for a left knee 
disability as secondary to a lumbar spine disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that a remand in 
necessary before a decision on the merits can be reached for 
the issues on appeal in this case.  

The Veteran's service treatment records (STRs) note that he 
may have sustained a fracture of the lumbar spine at L4 in 
June 1955.  However, the Veteran's January 1956 separation 
examination reflects that examination of the Veteran's spine 
was normal.  X-rays of the lumbosacral spine were reported to 
be normal.  

The Veteran reported that he underwent three back surgeries 
following service.  The first surgery occurred in 1972, the 
second in 1980, and the third in 1999.  

The Veteran was afforded a VA examination in January 2008.  
X-rays lumbar spine revealed post-operative changes from L3 
to L5 post laminectomy and moderate multilevel degenerative 
changes at L3-4, L4-5, and L5-S1.  The examiner concluded 
that the Veteran's back condition was not caused by or as a 
result of his back injury in service.  He stated that there 
was documentation in the claims file of a full recovery of 
the Veteran's back injury prior to his discharge from 
service.  He noted that there was no treatment for a back 
disability within five years of military discharge and 
therefore it was much more likely that the Veteran's back 
condition was caused by or the result of events occurring 
after military discharge.  

Additionally, the examiner concluded that the Veteran had 
mild degenerative changes of the right and left acetabulum 
and chondrocalcinosis of the right and left knees and 
osteophytic spurring and joint space narrowing of the 
bilateral patellofemoral joints.  The examiner concluded that 
the Veteran's bilateral knee and hip conditions were age-
related degenerative changes.  

It is clear that the VA examiner reviewed the Veteran's 
documented claims folder prior to rendering his opinion, to 
include service treatment records.  In support of his 
conclusions, the examiner specifically noted that records in 
the claims file established that the Veteran experienced a 
full recovery of his back injury prior to discharge, and that 
the Veteran was unable to recall any details about his 
condition during the period between 1960 and 1972.  However, 
the Board notes that the claims folder contains records 
suggesting that the Veteran experiences memory loss, which 
could conceivably make obtaining an accurate history from him 
difficult.  In addition, the claims file also contains a 
statement from the Veteran's wife indicating that she 
remembered him continuing to have back problems during and 
after service.  In light of the examiner's findings, it is 
unclear if he considered her report that the Veteran did 
complain of symptoms during the period between 1960 and 1972.

The Board notes that the observations of the Veteran's wife 
appear to be of the type that she is competent to describe as 
a lay person.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Furthermore, in Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007), the United States Court of Appeals for Veterans 
Claims held that once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one.

Therefore, in light of her statements, the Board finds that 
another VA examination is necessary to clarify whether or not 
the documented in-service back injury either caused or 
contributed to his current lumbar spine disability.  
Furthermore, given that another examination is necessary, the 
new examiner should also consider whether the claimed 
bilateral knee and hip disabilities were caused or aggravated 
by Veteran's lumbar spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA 
examination in order to determine 
the etiology of his claimed lumbar 
spine disability.  The claims folder 
must be made available to the 
examiner for review, and a notation 
to that effect should be indicated 
in the record.  The examiner should 
review that file, including service 
treatment records, post-service 
treatment records, and statements 
submitted by the Veteran and his 
wife.  All appropriate testing 
deemed necessary should be 
undertaken in connection with the 
examination, and all disabilities 
found to be present should be 
diagnosed.  The examiner should 
provide an opinion as to whether the 
Veteran's lumbar spine disability, 
including degenerative disc disease 
is related to his in-service injury.  

The examiner should also conduct an 
examination of the Veteran's 
bilateral hips and knees.  Any 
evaluations, studies, or tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms, review the 
record, and provide an opinion as to 
the medical probability that a 
disability of the bilateral hips and 
knees are caused by or made worse by 
his lumbar spine disability. 

A complete rationale should be 
provided for all opinions offered.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate. 

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2008).  

2.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the issues 
on appeal.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




